AO 245H (Rev. 11/16)    Judgment in a Criminal Case
                                                                                                                            FILED
                                                                                                                      U.S. DISTRICT COURT
                        Sheet I                                                                                   EASTERN DISTRICT ARKANSAS

                                                                         JA
                                          UNITED STATES DISTRICT COUR-sw.M                                                                      CLERK
                                                           Eastern District of Arkansas                        By:---~~,--_,_~,...,.,............
             UNITED STATES OF AMERICA
                                   v.
                       GORDON CALDWELL                                             Case Number: 4:18-CR- 547-BD-1

                                                                                   USM Number: 10125-025
                                                                                    Nicole Lybrand
                                                                                   Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(sl          1 of the Misdemeanor Information, a Class A Misdemeanor

D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  alter a pica of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                         Offense Ended

 18 USC 1791 (a)(2)                 Possession of a prohibited object by a prison inmate                      2/19/2018                     1




       The defendant is sentenced as provided in pages 2 through          __4
                                                                            ___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                               Dis       Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence.
or mailing address until_,~11 fines, restitution,_cost~. and special asscssmcn_ts imposed ~y thisjudgrnc11t arc fufly paid. lfordcrcd to pay restitution,
the dcfondant must notify the com1 and Umtcd States attorney ofmatenal changes 111 economic circumstances.

                                                                           1/22/2019
                                                                          Date of.Imposition of Judgment




                                                                          Signature of Judge




                                                                           Beth Deere, U.S. Mag. Judge
                                                                          Name and Title of Judge



                                                                                                                   ---------------~----
AO 2458 (Rev. 11/16) Judgment in Criminal Case
                     Sheet 2 --· Imprisonment

                                                                                                       Judgment - Page _ _2__ of   4
 DEFENDANT: GORDON CALDWELL
 CASE NUMBER: 4:18-CR- 547-BD-1

                                                               IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
4 months to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
imposed.



     D      The court makes the follo\-\1ng recommendations to the Bureau of Prisons:




     liZ[ The defendant is remanded to the custody of the United States Marshal.

     D      The defendant shall surrender to the United States Marshal for this district:

            D   at                                 D    a.m.     D   p.m.     on

            D   as notified by the United States Marshal.

     D      The defendant shall sun-ender for service of sentence at the institution designated by the Bureau of Prisons:

            D   before 2 p.m. on

            D   as notified by the United States Marshal.

            D   as notified by the Probation or Pretrial Services Office.



                                                                     RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                          to

 a
     - - - - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                                                    UNlTED STATES MARSHAL



                                                                            By-----------------------
                                                                                                 DEPUTY UNlTED STATES MARSHAL
AO 2458 (Rev. 11/16)   Judgment in a Criminal Case
                       Sheet 5 -- Criminal Monetary Penalties
                                                                                                       Judgment -- Page ___ J___   of     4
 DEFENDANT: GORDON CALDWELL
 CASE NUMBER: 4:18-CR- 547-BD-1
                                                CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                     Assessment                    JVT A Assessment*               Fine                      Restitution
TOTALS             $ 25.00                       $ 0.00                          $ 0.00                    $ 0.00



 D The determination of restitution is deferred until - - - - • An Amended Judgment in a Criminal Case (AO 245C) will be entered
     after such determination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a pai1ial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the prio1ity order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
     before the United States is paid.

  Name of Pavee                                                               Total Loss**      Restitution Ordered Priority or Percentage




 TOTALS                                                                  $                0.00 $- - - - - - -
                                                                                                            0.00
                                                                                                              -


 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than S2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the pa)'1nent options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 36 l 2(g).

 D     The court detennined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the             D fine       D restitution.
       D the interest requirement for the            D fine      •   restitution is modified as follows:

 * Justice for Victims ofTraft"icking Act of 2015. Pub. L. No. 114-22.
 ** Findings for the total amolmt oflosses are required wider Chapters 109A, 110, 1 IOA, and 113A of Title 18 for offenses committed on or
 atterSeptember 13, 1994, but before April 23, 1996.
AO '.'45B tRcv. l J.'16)   Judgment in a Criminal Case
                           Sheet 6 -- Schedule of Payments

                                                                                                                Judgment·   Page    4     of          4
 DEFENDANT: GORDON CALDWELL
 CASE NUMBER: 4:18-CR- 547-BD-1

                                                              SCHEDULE OF PAY1\1ENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A      Ill   Lump sum payment of S -25.00
                                      - - - - - - - due immediately, balance due

              •       not later than                                     . or
              •       in accordance with      O C,       O D,       O     E,or      0 F below: or

 B      D Payment to begin immediately (may be combined with                     DC.         0 D,or       0 F below); or

 (·     0     Payment in equal         ______ (e.g., week(v, month Iv, quarterlv) installments of S _ _ _ _ _ _ _ over a period of
                               (e.g. months or years), to commence
                                                                 _____ (e.g.. 30 or 60 days! after the date of this judgment: or

 D      D Payment in equal                               (e.g., weekly. month(v, quarterh) installments of $
                                                                                                            --------
                                                                                                                                   over a period of
                               (e.g .. months or years), to   commence    _ _ _ _ _ (e.g.. 30 or 60 days) after release from imprisonment to a
              term of supervision; or

 E;     D     Payment during the tenn of supervised release wi11 commence within ______ (e.g .. 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or

 F      •     Special instructions regarding the payment of criminal monetary penalties:




 Unkss the court has expressly ordered othenvise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D      Joint and Several

        fkfendant and Co-Defendant Names and Case Numbers (ind11di11g d,fe11da111 numhe,~, Total Amount. Joint and Several Amount,
        and corresponding payee, if appropriate.




 D      The defendant shall pay the cost ofprosccution.

 D      The defendant shall pay the following court cost(s):

 D      The defendant shall forfeit the defendant's interest in the following property to the United States:


 Pavments shall be applied in the following order: (1) assessment, (2 I restitution principal. (3) restitution interest. (4) fine principal. ( 5) fine
 interest, (6 l commurnty restitution, (7) JVT A assessment. (8) penalties. and (9) costs. mcluding cost of prosecution and court costs.
